Exhibit 10.18


MAGNOLIA OIL & GAS CORPORATION
LONG TERM INCENTIVE PLAN
PERFORMANCE SHARE UNIT GRANT NOTICE
Pursuant to the terms and conditions of the Magnolia Oil & Gas Corporation Long
Term Incentive Plan, as amended from time to time (the “Plan”), Magnolia Oil &
Gas Corporation (the “Company”) hereby grants to the individual listed below
(“you” or the “Participant”) the number of Performance Share Units (“PSUs”) set
forth below in this Performance Share Unit Grant Notice (this “Grant Notice”).
This award of PSUs (this “Award”) is subject to the terms and conditions set
forth herein, in the Performance Share Unit Agreement attached hereto as
Exhibit A (the “Agreement”), in the Performance Share Unit Vesting Criteria and
Methodology attached hereto as Exhibit B and in the Plan attached hereto as
Exhibit C, each of which is incorporated herein by reference. Capitalized terms
used but not defined herein shall have the meanings set forth in the Plan.
Participant:
[Participant Name]
Date of Grant:
[Grant Date]
Grant Date Number of Performance Share Units:
[Number of Awards Granted] (“Target Number of PSUs”)
Vesting Commencement Date:


[Vest Schedule Start Date] (“Vesting Commencement Date”)
Vesting Schedule:
Subject to the terms and conditions of this Grant Notice, the Agreement and the
Plan, a portion of the Target Number of PSUs are eligible to vest and become
earned, and Stock may become issuable with respect to the PSUs based on
achievement of the performance criteria set forth in Exhibit B. PSUs actually
earned upon satisfaction of the foregoing requirements may range from 0% to 150%
of the Target Number of PSUs and are referred to herein as the “Earned PSUs.”
The period over which the Company’s performance will be measured for purposes of
applying the methodology set forth in Exhibit B shall be from January 1, 2020 to
December 31, 2022 (the “Performance Period”).
Except as otherwise described below, in order to be eligible to receive any
Earned PSUs, you must remain employed by or continue to provide services to the
Company or an Affiliate, as applicable, from the Date of Grant through the date
on which the PSUs are settled in accordance with Section 4 of the Agreement
following the conclusion of the Performance Period.
In the event of the termination of your employment or service with the Company
or an Affiliate other than as described below, at any time prior to the date on
which the PSUs are settled in accordance with Section 4 of the Agreement
following the conclusion of the Performance Period, all PSUs (and all rights
arising from such PSUs and from being a holder thereof) will terminate
automatically without any further action by the Company and will be forfeited
without consideration or notice; provided that, in the event of the termination
of your employment or service by the Company or an Affiliate without Cause (as
defined below) or upon your resignation for Good Reason (as defined below), in
each case, following the conclusion of the Performance Period, but prior to the
date on which the PSUs are settled in accordance with Section 4 of the
Agreement, you shall not forfeit your PSUs and the Earned PSUs, if any, shall be
settled in accordance with Section 4 of the Agreement.
Treatment upon a Change in Control
Upon a Change in Control, the PSUs will cease to be subject to the performance
goals set forth in Exhibit B and a number of PSUs equal to the greater of
(i) the Target Number of PSUs or (ii) the percentage of the Target Number of
PSUs that is deemed to have been earned upon such Change in Control based on
actual performance assuming the Performance Period ended on the date of such
Change in Control, as determined by the Committee (the “Frozen PSUs”), will
remaining outstanding and will be deemed Earned PSUs and, except as provided
below in the “Vesting upon Certain Terminations following a Change in Control”
section of this Grant Notice, the Frozen PSUs shall vest subject to your
continued employment or service through the conclusion of the original
Performance Period.
Notwithstanding the foregoing, in the event of a Change in Control pursuant to
which the successor company or a parent or subsidiary thereof does not assume
the PSUs (a “Change in Control Vesting Event”), then so long as you have
remained continuously employed by or have continued to provide services to the
Company or an Affiliate, as applicable, from the Date of Grant through the date
of such Change in Control, the Frozen PSUs will become Earned PSUs and will vest
upon such Change in Control and will be settled in accordance with Section 4 of
the Agreement within 60 days thereafter.
Vesting upon Certain Terminations following a Change in Control
In the event of the termination of your employment or service by the Company or
an Affiliate without Cause or upon your resignation for Good Reason, in each
case, following a Change in Control and prior to the conclusion of the original
Performance Period (a “Change in Control Termination”), the Frozen PSUs will
become Earned PSUs and will vest as of the date of such Change in Control
Termination and will be settled in accordance with Section 4 of the Agreement
within 60 days thereafter. The date of a Change in Control Vesting Event or
Change in Control Termination is referred to herein as an “Early Vesting Event.”

“Cause” means (i) if the Participant is a party to an employment or service
agreement with the Company and such agreement includes a definition of “cause”
or a similar term, the definition contained therein; or (ii) if no such
agreement exists, or if such agreement does not define “cause” or a similar
term, (a) the Participant’s material breach of this Agreement or any other
written agreement between the Participant and the Company or an Affiliate or the
Participant’s breach of any policy or code of conduct established by the Company
or an Affiliate and applicable to the Participant; (b) the commission of an act
of gross negligence, willful misconduct, breach of fiduciary duty, fraud, theft
or embezzlement on the part of the Participant; (c) the commission by the
Participant of, or conviction or indictment of the Participant for, or plea of
nolo contendere by the Participant to, any felony (or state law equivalent) or
any crime involving moral turpitude; or (d) the Participant’s willful failure or
refusal, other than due to disability, to perform the Participant’s obligations
pursuant to this Agreement or any employment agreement with the Company or an
Affiliate, as applicable, or to follow any lawful directive from the Company or
any Affiliate, as determined by the Company; provided, however, that if the
Participant’s actions or omissions as set forth in this clause (d) are of such a
nature that the Company determines they are curable by the Participant, such
actions or omissions must remain uncured 30 days after the Company has provided
the Participant written notice of the obligation to cure such actions or
omissions.
“Good Reason” means the Participant’s resignation within 90 days after any of
the following events, unless the Participant consents to the applicable event:
(i) a material decrease in the Participant’s base salary, other than a reduction
in annual base salary of less than 10% that is implemented in connection with a
contemporaneous reduction in annual base salaries affecting other senior
executives of the Company; (ii) a material decrease in (a) the Participant’s
then-current title or position, or (b) authority or areas of responsibility as
are commensurate with the Participant’s then‑current title or position; (iii) a
relocation of the Participant’s principal work location to a location more than
50 miles from the Participant’s then-current principal location of employment;
or (iv) a material breach by the Company or any Affiliate of this Agreement or
any material agreement between the Participant, the Company or any Affiliate.
Notwithstanding the foregoing, any assertion by the Participant of a termination
for Good Reason will not be effective unless and until the Participant has: (x)
provided the Company or any Affiliate, within 60 days of the Participant’s
knowledge of the occurrence of the facts and circumstances underlying the Good
Reason event, written notice stating with specificity the applicable facts and
circumstances underlying such Good Reason event; and (y) provided the Company or
any Affiliate with an opportunity to cure the same within 30 days after the
receipt of such notice.
By clicking to accept, you agree to be bound by the terms and conditions of the
Agreement, the Plan and this Grant Notice. You acknowledge that you have
reviewed in their entirety and fully understand all provisions of the Agreement,
the Plan and this Grant Notice. You hereby agree to accept as binding,
conclusive and final all decisions or interpretations of the Committee regarding
any questions or determinations arising under the Agreement, the Plan or this
Grant Notice.
In lieu of receiving documents in paper format, you agree, to the fullest extent
permitted by applicable law, to accept electronic delivery of any documents that
the Company may be required to deliver (including, but not limited to,
prospectuses, prospectus supplements, account statements, annual and quarterly
reports and all other forms of communications) in connection with this Award.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which you have access. You hereby consent
to all procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents.
You acknowledge and agree that clicking to accept this Award constitutes your
electronic signature and is intended to have the same force and effect as your
manual signature.  
[Remainder of Page Intentionally Blank;
Signature Page Follows]



IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, effective for all purposes as provided
above.
MAGNOLIA OIL & GAS CORPORATION
By:
Title: President, Chief Executive Officer and Chairman
Name: Stephen Chazen





Exhibit A



PERFORMANCE SHARE UNIT AGREEMENT
This Performance Share Unit Agreement (together with the Grant Notice, this
“Agreement”) is made as of the Date of Grant set forth in the Grant Notice (the
“Date of Grant”) by and between Magnolia Oil & Gas Corporation, a Delaware
corporation (the “Company”), and [Participant Name] (the “Participant”).
Capitalized terms used but not specifically defined herein shall have the
meanings specified in the Plan or the Grant Notice.
1.    Award. For good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, effective as of the Date of Grant, the Company
hereby grants to the Participant the Target Number of PSUs set forth in the
Grant Notice on the terms and conditions set forth in the Grant Notice, this
Agreement and the Plan, which is incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control. The PSUs are Other Stock-Based Awards granted pursuant to Section
6(h) of the Plan. To the extent earned, each PSU represents the right to receive
one share of Stock, subject to the terms and conditions set forth in the Grant
Notice, this Agreement and the Plan; provided, however, that, depending on the
level of performance attained with respect to the applicable performance
criteria, the number of shares of Stock that may be earned hereunder in respect
of this Award may range from 0% to 150% of the Target Number of PSUs. Unless and
until the PSUs have become Earned PSUs and the Participant has satisfied the
continued employment or service requirements in the manner set forth in this
Agreement, the Participant will have no right to receive any Stock or other
payments in respect of the PSUs. Prior to settlement of this Award, the PSUs and
this Award represent an unsecured obligation of the Company.
2.    Vesting of PSUs.
(a)    The PSUs shall vest and become Earned PSUs in accordance with the vesting
schedule and based on the level of performance attainment with respect to the
applicable performance criteria set forth in the Grant Notice and Exhibit B,
which shall be determined by the Committee in its sole discretion. Any PSUs
(including all rights arising from such PSUs and from being a holder thereof)
that do not become Earned PSUs upon the conclusion of the Performance Period or,
if earlier, upon an Early Vesting Event will terminate automatically without any
further action by the Company and will be forfeited without consideration or
notice. Except as set forth in the Grant Notice, in the event of a termination
of the Participant’s employment, all PSUs that have not been settled in
accordance with Section 4 (including all rights arising from such PSUs and from
being a holder thereof) will terminate automatically without any further action
by the Company and will be forfeited without consideration or notice. For the
avoidance of doubt, in the event the Participant is or becomes a member of the
Board, the Participant will be considered to have remained continuously employed
or engaged by the Company or an Affiliate following the termination of the
Participant’s employment with the Company or an Affiliate so long as the
Participant is a member of the Board as of the date of such termination.
(b)    Notwithstanding any provision herein to the contrary, in the event of any
inconsistency between this Section 2 and any written employment agreement
entered into by and between the Participant and the Company or an Affiliate, as
applicable, the terms of such employment agreement shall control.
3.    Dividend Equivalents. In the event that the Company declares and pays a
dividend in respect of its outstanding shares of Stock and, on the record date
for such dividend, the Participant holds PSUs granted pursuant to this Agreement
that have not been settled or forfeited as of such record date, the Company
shall record a Dividend Equivalent in a bookkeeping account for the Participant
in an amount equal to the cash dividends the Participant would have received if
the Participant was the holder of record, as of such record date, of one share
of Stock multiplied by the number of PSUs that have not been settled or
forfeited as of such date. Such account shall constitute an unfunded account and
neither this Section 3 nor any action taken pursuant to or in accordance with
this Section 3 shall be construed to create a trust of any kind.  Any Dividend
Equivalents will be subject to the same performance criteria and vesting
schedule as the PSU to which it relates and will be paid to the Participant in
cash on the date that the PSU to which it relates is settled in accordance with
Section 4, in an amount equal to the Dividend Equivalents credited to such
Participant, adjusted as necessary to reflect the number of Earned PSUs.  Any
Dividend Equivalent (including all rights arising from such Dividend Equivalent
and from being a holder thereof) that relates to a PSU that (a) does not become
an Earned PSU or (b) becomes an Earned PSU and is subsequently forfeited will
terminate automatically without any further action by the Company and will be
forfeited without consideration or notice at the same time the related PSU is
forfeited. No interest will accrue on the Dividend Equivalents between the
declaration and payment of the applicable dividends and the settlement of the
Dividend Equivalents.
4.    Settlement of PSUs. Subject to the Participant’s continued employment or
service through the applicable date specified by the Grant Notice, PSUs that
have become Earned PSUs as of the conclusion of the Performance Period shall be
settled no later than 60 days following the conclusion of the Performance
Period; provided, however, that, upon an Early Vesting Event, the PSUs that have
become Earned PSUs as of the date of such Early Vesting Event shall be settled
within 60 days following such Early Vesting Event. The Company shall settle each
Earned PSU, or fraction thereof, by delivering to the Participant one share of
Stock, subject to the satisfaction of any tax withholding obligations under
Section 5. All shares of Stock issued hereunder shall be delivered either by
delivering one or more certificates for such shares to the Participant or by
entering such shares in book-entry form, as determined by the Committee in its
sole discretion.
5.    Tax Withholding. To the extent that the receipt, vesting or settlement of
this Award results in compensation income or wages to the Participant for
federal, state, local and/or foreign tax purposes, the Participant shall make
arrangements satisfactory to the Company for the satisfaction of obligations for
the payment of withholding taxes and other tax obligations relating to this
Award, which arrangements include the delivery of cash or cash equivalents or,
if permitted by the Committee in its sole discretion, Stock, other property, or
any other legal consideration the Committee deems appropriate. If such tax
obligations are satisfied through net settlement or the surrender of previously
owned Stock, the maximum number of shares of Stock that may be so withheld (or
surrendered) shall be determined by the Committee and subject to any applicable
Company policy that may be in effect from time to time, without creating adverse
accounting treatment for the Company with respect to this Award, as determined
by the Committee. The Participant acknowledges that there may be adverse tax
consequences upon the receipt, vesting or settlement of this Award or
disposition of the underlying shares and that the Participant has been advised,
and hereby is advised, to consult a tax advisor. The Participant represents that
the Participant is in no manner relying on the Board, the Committee, the Company
or any of its Affiliates or any of their respective managers, directors,
officers, employees or authorized representatives for tax advice or an
assessment of such tax consequences.
6.    Non-Transferability. None of the PSUs, the Dividend Equivalents or any
interest or right therein may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution, unless and
until the shares of Stock underlying the PSUs have been issued, and all
restrictions applicable to such shares have lapsed. Neither the PSUs nor any
interest or right therein shall be liable for the debts, contracts or
engagements of the Participant or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means, whether such disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect
against the Company and its Affiliates, except to the extent that such
disposition is expressly permitted by the preceding sentence.
7.    Compliance with Applicable Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of shares of Stock hereunder will be
subject to compliance with all requirements of applicable law with respect to
such securities and with the requirements of any stock exchange or market system
upon which the Stock may then be listed. No shares of Stock will be issued
hereunder if such issuance would constitute a violation of any applicable law or
regulation or the requirements of any stock exchange or market system upon which
the Stock may then be listed. In addition, shares of Stock will not be issued
hereunder unless (a) a registration statement under the Securities Act is in
effect at the time of such issuance with respect to the shares to be issued,
(a) in the opinion of legal counsel to the Company, the shares to be issued are
permitted to be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Securities Act or (c) the Company has
attained from any regulatory body having jurisdiction the requisite authority,
if any, deemed by the Company’s legal counsel to be necessary for the lawful
issuance and sale of any shares of Stock hereunder. As a condition to any
issuance of Stock hereunder, the Company may require the Participant to satisfy
any requirements that may be necessary or appropriate to evidence compliance
with any applicable law or regulation and to make any representation or warranty
with respect to such compliance.
8.    Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to any shares of Stock that may become
deliverable hereunder unless and until the Participant has become the holder of
record of such shares of Stock, and no adjustments shall be made for dividends
in cash or other property, distributions or other rights in respect of any such
shares of Stock, except as otherwise specifically provided for in the Plan or
this Agreement.
9.    Execution of Receipts and Releases. Any issuance or transfer of shares of
Stock or other property to the Participant or the Participant’s legal
representative, heir, legatee or distributee, in accordance with this Agreement
shall be in full satisfaction of all claims of such person hereunder. As a
condition precedent to such payment or issuance, the Company may require the
Participant or the Participant’s legal representative, heir, legatee or
distributee to execute (and not revoke within any time provided to do so) a
release and receipt therefor in such form as it shall determine appropriate;
provided, however, that any review period under such release will not modify the
date of settlement with respect to Earned PSUs.
10.    No Right to Continued Employment or Awards. Nothing in the adoption of
the Plan, nor the grant of the PSUs thereunder pursuant to the Grant Notice and
this Agreement, shall confer upon the Participant the right to continued
employment by the Company or any Affiliate, or any other entity, or affect in
any way the right of the Company or any such Affiliate, or any other entity to
terminate such employment at any time. The grant of the PSUs is a one-time
benefit and does not create any contractual or other right to receive a grant of
Awards or benefits in lieu of Awards in the future.
11.    Agreement to Furnish Information. The Participant agrees to furnish to
the Company all information requested by the Company to enable it to comply with
any reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.
12.    Entire Agreement; Amendment. This Agreement, the Grant Notice and the
Plan constitute the entire agreement of the parties with regard to the subject
matter hereof, and contain all the covenants, promises, representations,
warranties and agreements between the parties with respect to the PSUs granted
hereby; provided¸ however, that the terms of this Agreement shall not modify and
shall be subject to the terms and conditions of any employment, consulting
and/or severance agreement between the Company (or an Affiliate or other entity)
and the Participant in effect as of the date a determination is to be made under
this Agreement. Without limiting the scope of the preceding sentence, except as
provided therein, all prior understandings and agreements, if any, among the
parties hereto relating to the subject matter hereof are hereby null and void
and of no further force and effect. The Committee may, in its sole discretion,
amend this Agreement from time to time in any manner that is not inconsistent
with the Plan.
13.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.
14.    Successors and Assigns. The Company may assign any of its rights under
this Agreement without the Participant’s consent. This Agreement will be binding
upon and inure to the benefit of the successors and assigns of the Company.
Subject to the restrictions on transfer set forth herein and in the Plan, this
Agreement will be binding upon the Participant and the Participant’s
beneficiaries, executors, administrators and the person(s) to whom this Award
may be transferred by will or the laws of descent or distribution.
15.    Clawback. Notwithstanding any provision in this Agreement, the Grant
Notice or the Plan to the contrary, to the extent required by (a) applicable law
and/or (a) any policy that may be adopted or amended by the Board from time to
time, all shares of Stock issued hereunder shall be subject to forfeiture,
repurchase, recoupment and/or cancellation to the extent necessary to comply
with such law(s) and/or policy.
16.    Severability. If a court of competent jurisdiction determines that any
provision of this Agreement (or any portion thereof) is invalid or
unenforceable, then the invalidity or unenforceability of such provision (or
portion thereof) shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect.
17.    Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the PSUs granted pursuant to this Agreement are intended to be exempt
from the applicable requirements of the Nonqualified Deferred Compensation Rules
and shall be limited, construed and interpreted in accordance with such intent.
Notwithstanding the foregoing, the Company and its Affiliates make no
representations that the PSUs provided under this Agreement are exempt from or
compliant with the Nonqualified Deferred Compensation Rules and in no event
shall the Company or any Affiliate be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by the
Participant on account of non-compliance with the Nonqualified Deferred
Compensation Rules. The Participant’s employment shall terminate on the date
that he or she experiences a “separation from service” as defined under the
Nonqualified Deferred Compensation Rules.
[Remainder of Page Intentionally Blank]



EXHIBIT B    

PERFORMANCE SHARE UNIT VESTING CRITERIA AND METHODOLOGY
This Exhibit B to the Grant Notice contains the performance requirements and
methodology applicable to the PSUs. Subject to the terms and conditions set
forth in the Plan, the Agreement and the Grant Notice, the percentage of the
Target Number of PSUs, if any, that become Earned PSUs at the conclusion of the
Performance Period, subject to the Participant’s continued employment or service
through the date on which the PSUs are settled in accordance with Section 4 of
the Agreement, will be determined in accordance with this Exhibit B. Capitalized
terms used but not defined herein or in the Grant Notice shall have the same
meaning assigned to them in the Agreement or the Plan.
A. Performance Criteria
The performance criteria for the PSUs is relative total shareholder return
(“Relative TSR”), which measures the Company’s TSR (as defined below) as
compared to the TSR of the following companies (the “Peer Group”) over the
period from January 1, 2020 through December 31, 2022 (the “Performance
Period”):
•    Apache Corporation
•    Devon Energy Corporation
•    PDC Energy, Inc.
•    Cabot Oil & Gas Corporation
•    EQT Corporation
•    QEP Resources, Inc.
•    Callon Petroleum Company
•    Kosmos Energy Ltd.
•    Range Resources Corporation
•    Centennial Resource Development, Inc.
•    Matador Resources Company
•    SM Energy Company
•    Chesapeake Energy Corporation
•    Murphy Oil Corporation
•    Southwestern Energy Company
•    Cimarex Energy Co.
•    Oasis Petroleum, Inc.
•    Talos Energy Inc.
•    CNX Resources
•    Parsley Energy, Inc.
•    WPX Energy, Inc.




Notwithstanding the foregoing, the following events shall be used to adjust the
Peer Group in response to changes in the corporate structure of a company in the
Peer Group during the Performance Period, unless otherwise determined by the
Committee:
1.
If a company in the Peer Group is acquired or becomes a private company, in each
case, prior to the first anniversary of the commencement of the Performance
Period, such company shall be removed from the Peer Group.

2.
If a company in the Peer Group is acquired or becomes a private company, in each
case, on or after the first anniversary of the commencement of the Performance
Period, the TSR of such company shall be measured on the effective date of the
consummation of such acquisition.

3.
In the event of a merger or other business combination of two Peer Group members
(including, without limitation, the acquisition of one Peer Group member, or all
or substantially all of its assets, by another Peer Group member), the
surviving, resulting or successor entity, as the case may be, shall continue to
be treated as a member of the Peer Group, provided that the common stock (or
similar equity security) of such company is listed or traded on a national
securities exchange through the last trading day of the Performance Period.

4.
If a company in the Peer Group files for bankruptcy or liquidates due to an
insolvency or is delisted, the TSR of such company shall be deemed to be
negative 100% (and if multiple members of the Peer Group file for bankruptcy or
liquidate due to an insolvency or are delisted, such members shall be ranked in
order of when such bankruptcy or liquidation occurs, with earlier bankruptcies,
liquidations and delistings ranking lower than later bankruptcies, liquidations
and delistings).

Total shareholder return (“TSR”) shall be calculated as the change in stock
price plus dividends paid over the Performance Period, assuming that the
dividends were reinvested in the applicable company. The stock price at the
beginning of the Performance Period will be calculated using the relevant
company’s 20 trading-day average closing stock price leading up to, but not
including, January 1, 2020. The stock price at the end of the Performance Period
will be calculated using the relevant company’s 20 trading-day average closing
stock price leading up to, and including, December 31, 2022.
To determine Relative TSR, the companies in the Peer Group will be arranged by
their respective TSR (highest to lowest) excluding the Company. The Company’s
percentile rank will be interpolated between the company with the next highest
TSR and the company with the next lowest TSR based on the differential between
the Company’s TSR and the TSR of such companies.
B. Threshold(s)
No later than 60 days following the end of the Performance Period, the Committee
shall certify the Company’s Relative TSR for the Performance Period and, based
on the performance so certified, the PSUs shall become Earned PSUs, as follows:
Company Performance Ranking and Payout Schedule
Level
Relative TSR Performance
(Percentile Rank vs. Peers)
Earned PSUs
(% of Target)*
< Threshold
< 30th Percentile
0%
Threshold
30th Percentile
50%
Target
50th Percentile
100%
Maximum
≥ 80th Percentile
150%

*The percentage of Target Number of PSUs that become Earned PSUs for performance
between the threshold, target and maximum achievement levels shall be calculated
using linear interpolation.
Notwithstanding the foregoing, in the event the Company’s TSR over the
Performance Period is negative, the percentage of the Target Number of PSUs that
become Earned PSUs shall not exceed 100%, regardless of Company’s actual
percentile ranking for the Performance Period.
C. Additional Factors or Information Regarding Performance Vesting Methodology
Upon a Change in Control, the PSUs will cease to be subject to the performance
goals set forth in Exhibit B and a number of PSUs equal to the greater of
(i) the Target Number of PSUs or (ii) the percentage of the Target Number of
PSUs that is deemed to have been earned upon such Change in Control based on
actual performance assuming the Performance Period ended on the date of such
Change in Control, as determined by the Committee (the “Frozen PSUs”), will
remaining outstanding and will be deemed to be Earned PSUs and, except as
otherwise provided in the Grant Notice, such PSUs shall vest subject to
continued employment or service through the conclusion of the original
Performance Period.
Consistent with the terms of the Plan, all designations, determinations,
interpretations, and other decisions under or with respect to the terms of the
Plan or the Agreement, including this Exhibit B shall be within the sole
discretion of the Committee, and shall be final, conclusive, and binding upon
all persons.
[Remainder of Page Intentionally Blank]



EXHIBIT C    

MAGNOLIA OIL & GAS CORPORATION LONG TERM INCENTIVE PLAN
[SEE ATTACHED]


1